DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Claims 1 and 2 have been amended.  Claims 1-18 are pending and under examination.
Applicant’s arguments, see upper p. 7, filed 10 February 2021, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of 12 November 2020 has been withdrawn. 
Applicant’s arguments, see lower p. 7 to upper p. 8, filed 10 February 2021, with respect to the 102 rejection over US '950 have been fully considered and are persuasive.  The rejection of 12 November 2020 has been withdrawn. 

Applicant’s arguments, see middle p. 9, filed 10 February 2021, with respect to the 103 rejection over US '309 have been fully considered but are not persuasive.
Applicant argues "that '309 fails to teach or suggest an elongation of 25% or more, an average r-value of 0.65 or more, and an absolute value Δr of 0.30 or less, as recited in Applicant's amended claims 1 and 2."
The Examiner responds that while US '309 is silent as to these properties, US '309 does teach an overlapping composition and overlapping method of making; thus, it would have been obvious for one of ordinary skill in the art to select both a composition and process route that is substantially identical to the presently claimed invention.  Per MPEP 2112.01(I), where the prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  As shown in both the prior action and below, both the claimed and prior art products substantially identical in composition and are produced by substantially identical processes.  Therefore, a prima facie case of obviousness has been established.

	Applicant’s arguments, see lower p. 9 to bottom p. 11, filed 10 February 2021, with respect to the 103 rejection over US '309 have been fully considered but are not persuasive.
	Applicant argues that they have shown criticality of the claimed compositional range by way of pointing to a number of comparative examples on pages 10 and 11 of the response filed 10 February 2021.
	The Examiner responds that per MPEP 716.02(d) "To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)" (emphasis added).  The current claimed range includes a ratio between the mass percentage of V over the sum of the mass percentages of Ti and Nb being between 2 and 30.  However, the data provided by applicant in the specification as filed relating to the compositions (see Table 1) only provide ratios of 0.1 (steel S) to 20 (steel C); there are no inventive examples with a V/(Ti+Nb) ratio of between 20 and 30 as well as no comparative examples beyond a ratio 30.  Therefore, applicant has not shown criticality of the claimed range because there are not a sufficient number of tests to show that the upper bound of 30 for the V/(Ti+Nb) ratio is critical.  Additionally, the Examiner notes for the sake of compact prosecution 

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
It is suggested to amend "in tensile" to "in a tensile" in line 12 of claims 1 and 2
It is suggested to amend "(=(r+2rD+rC)/4)" to "=(r+2rD+rC)/4" in line 15 of claims 1 and 2
It is suggested to amend "and the C" to "and a C" in line 19 of claims 1 and 2
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,383,309.
US '309 discloses a ferritic stainless steel (title) with a composition that wholly encloses the instantly claimed composition (col. 8, lines 15-25); see the comparative table below (all values in wt. %).
Regarding the relationship between the amounts of V, Ti, and Nb in mass% meeting the expression V/(Ti+Nb) is 2.0-30.0, given that US '309 discloses amounts of V, Ti, and Nb that wholly enclose the presently claimed amounts of V, Ti, and Nb, including the ranges presently claimed of, it therefore would have been obvious to one of ordinary skill in the art to use the claimed V, Ti, and Nb amounts, which is both disclosed by US '309 and encompassed within the scope of the present claims and thereby arrive at the claimed invention by selecting amounts of V, Ti, and Nb that result in a ratio of V to the sum of Ti and Nb of V/(Ti+Nb) is 2.0-30.0.
Element
Claims 1, 3, 5, 7
Claim 2, 4, 6, 8
US '309
C
0.02-0.03
0.02-0.03
≤0.1
Si
0.02-0.5
0.02-0.5
≤1.5
Mn
0.05-1.0
0.2-1.0
≤1.5
P
≤0.04
≤0.04
≤0.08
S
≤0.01
≤0.01
≤0.02
Cr
15.5-18.0
16.0-18.0
5-50
Al
0.001-0.1
0.001-0.1
≤0.2
N
0.03-0.06
0.03-0.06
≤0.1
V
0.01-0.25
0.01-0.25
≤0.3
Ti
0.001-0.02
0.001-0.015
≤0.5
Nb
0.001-0.03
0.001-0.025
≤0.5
Mo
≤0.3
≤0.3
≤2.5
Cu
0.1-1.0
0.1-1.0
≤2.5
Ni
0.1-1.0
0.1-1.0
≤2.0
Mg
0.0002-0.005
0.0002-0.005
≤0.02
B
0.0002-0.005
0.0002-0.005
≤0.05
REM
0.01-0.1
0.01-0.1
≤0.1
Ca
0.0002-0.002
0.0002-0.002
≤0.02
Fe
Balance
Balance
Balance


US '309 is silent as to their ferritic steel possessing the claimed properties of an elongation after fracture is 25% or more, in a tensile test conducted, on a test specimen taken in a direction 900 with respect to a rolling direction, according to JIS Z 2241, an average r-value calculated from formula (1), as shown below, is 0.65 or more under a strain of 15% in tensile test conducted according to JIS Z 2241, an absolute value (|r|) of the r-value in-plane anisotropy calculated from formula (2), as shown below, is 0.30 or less, average r-value=(r+2rD+rC)/4 (formula 1), Δr=(r-2rD+rC)/2 (formula 2), where rL, rD, and rC are respectively r-values observed in a tensile test conducted in a L direction parallel to the rolling direction, a D direction 45° with respect to the rolling direction, and the C direction 90° with respect to the rolling direction.
However, US '309 additionally discloses a method of making their ferritic steel wherein the steel after direct hot rolling from casting is annealed at 700-1100°C for 10 seconds to 10 hours (col. 8, lines 32-35) and that after annealing, the steel is cold rolled (col. 8, lines 60-65) at 700-1100°C for 300 seconds or less (col. 7, lines 60 – col. 8 line 8); these processing conditions substantially overlap with those instantly claimed and disclosed in the specification (see table below).  The specification as filed discloses that by annealing after hot rolling at 880-1000°C for 5s to 15min [0048] and annealing after cold rolling at 800-950°C for 5s to 5min [0056], the claimed elongation and r-values are achieved ([0050,0056], see also Table 2); these process parameters align with present claims 9-16.
Parameter
Claims 9-16
US '309
Overlap
Hot-roll anneal temp
880-1000°C
700-1100°C
880-1000°C
Hot-roll anneal time
5s to 15min
10s to 10hr
10s to 15min
Cold roll anneal temp
800-950°C
700-1100°C
800-950°C
Cold roll anneal time
5s to 5min
300s or less
5s to 5min


Given that US '309 discloses annealing temperatures and times that overlap the presently disclosed parameters, including annealing after hot rolling at 880-1000°C for 10s to 15min and annealing after cold rolling at 800-950°C for 5s to 5min, it therefore would have been obvious to one of ordinary skill in the art to use the overlap annealing parameters on a steel from US '309 with composition that overlaps the instantly claimed composition, which is both disclosed by US '309 and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Per MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	As shown above, both the claimed and prior art products substantially identical in composition and are produced by substantially identical processes.  Therefore, a prima facie case of obviousness has been established.
	Regarding claims 17 and 18, these compositions can be selected to have substantially no Mo, thereby being less than 0.1% as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732